DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.	Claims 1-3 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,124,843. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 20 are generic to all that is recited in claims 1-4 of U.S. Patent No. 10,124,843.  In other words, claims 1-4 of U.S. Patent No. 10,124,843 fully encompasses the subject matter of claims 1-3 and 20 and therefore anticipates claims 1-3 and 20.  Note claims 1 and 2 of the instant application are broader than the combination of claims 1 and 2 of U.S. Patent No. 10,124,843 and claims 1, 3 and 20 of the instant application are broader than the combination of claims 1, 3 and 4 of U.S. Patent No. 10,124,843.

3.	Claims 1, 4, 5, 12, 15-18, 22 and 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5-21 of U.S. Patent No. 10,124,843 in view of Kelderman (US 5,452,949).  Claims 1, 4, 5, 12, 15-18, 22 and 23 are generic to all that is recited 22, 32 and pins 42, 44 evident from Fig. 3) in at least one of the leading frame member 21 and the trailing frame member 31.  With respect to claims 22 and 23, Kelderman further discloses its leading frame member and trailing frame member each having a scissor-like structure (Fig. 3) and wherein each of the leading frame member and the trailing frame member pivots about its respective pivot 22, 32 with the damper 41 interconnected therebetween (Fig. 3), and wherein the leading frame member and the trailing frame member are structural components of the track system (Fig. 3) and capable of supporting a material portion of the weight of the vehicle (evident from Fig. 3).  It would have been obvious to one having ordinary skill in the art to have modified claims 1 and 5-21 of U.S. Patent No. 10,124,843 to include the claimed aperture and the features/functions set forth in claims 22 and 23 of the instant application, such as taught by Kelderman, to provide predictable results for allowing the pivoting of the leading frame member and the trailing frame member while also ensuring that the frame members are can help support the load of the vehicle during use so as to allow the tracked vehicle to function as intended.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 4, 5, 12, 15, 16, 18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kelderman (US 5,452,949) in view of Sauvageau (US 2017/0225727).
Regarding claim 1, Kelderman discloses a multi-member frame assembly of a track system for use with a vehicle 10 having a chassis (not shown, but implicit from Fig. 1 and lines 28-32 of col. 3) and a drive shaft 13 extending laterally outwardly from the chassis for driving the track system, the multi-member frame assembly being configured to be connected to the chassis as part of the track system (evident from Figs. 1 and 3), the multi-member frame assembly 5comprising: a leading frame member 21 pivotably connected to the chassis via a leading pivot for pivoting about a leading pivot axis (Fig. 2); a trailing frame member 31 pivotably connected to the chassis via a trailing pivot for pivoting about a trailing pivot axis (Fig. 2); 15a damper 41 interconnecting the leading frame member and the trailing frame 20member; wherein at least one of the leading frame member and the trailing frame member has an aperture (apertures with frame members for pivot pins 22, 32 and pins 42, 44 evident from Fig. 3) therein.
Kelderman fails to disclose a leading wheel-bearing frame member at least indirectly pivotably connected to the leading frame member; a trailing wheel-bearing frame member at least indirectly pivotably connected to the trailing frame member; and a gearbox having an input shaft operatively connectable to the drive shaft of the vehicle and an output shaft.  Instead, Kelderman discloses the leading wheel-bearing frame member (comprised of 25 and 26) and the trailing wheel-bearing frame member (comprised of 35 and 36) being fixedly connected to the leading frame member and trailing frame member, respectively (Fig. 2; lines 45-47 and 54-55 of col. 3).
Sauvageau, however, teaches a leading wheel-bearing frame member 36 at least indirectly pivotably connected to the leading frame member 16; a trailing wheel-bearing frame 38 at least indirectly pivotably connected to the trailing frame member 18 to maintain traction on uneven terrain; and a gearbox 10 having an input shaft operatively connectable to the drive shaft 26 of the vehicle and an output shaft to be able to change the speed of the track (paragraph [0096]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the multi-member frame assembly of Kelderman such that it comprised the pivoting wheel bearing frames and gearbox of Sauvageau to increase maneuverability over rough terrain and to add adjustability to the speed of the tracks.
Regarding claim 3, Kelderman further discloses the leading frame member has a first aperture (aperture for pin 42) therein; the trailing frame member has a second aperture (aperture for pin 44) therein; a stop (comprised of pin 42 and bracket that connects hydraulic cylinder 41 to pin) extends within one of the first aperture and the second aperture (pin 42 of the stop extends within the first aperture as shown in Fig. 3), the stop being structured and dimensioned to limit pivotal movement of the other of the leading frame member and trailing frame member (evident from Fig. 3).
Regarding claim 4104, Sauvageau further discloses wherein the leading pivot axis 32 is disposed above the 25trailing pivot axis 40 when travelling over an obstacle. 
Regarding claim 5, Sauvageau further discloses wherein the leading wheel-bearing frame member is directly pivotably connected to the leading frame member about a first axis 32; the trailing wheel-bearing frame member is directly pivotably connected to the 5trailing frame member about a second axis 40, the first and second axes, the leading pivot axis and the trailing pivot axis extend perpendicularly to a plane extending parallel to a longitudinal direction of the 
Regarding claim 12, Sauvageau further discloses wherein a load supported by the trailing wheel-bearing frame member is greater than a load supported by the leading wheel-bearing frame member (evident from Figure 3A which shows the trailing wheel-bearing frame member having an extra set of support wheels). 
Regarding claim 151015, Kelderman further discloses wherein a trailing support wheel assembly 37 is pivotably connected to the trailing wheel-bearing frame member, the trailing support 25wheel assembly including a support wheel frame member at 37, a pair of forward support wheels (front mid-rollers 39) rotatably connected to the support wheel frame member, and a pair of rearward support wheels (rear mid-rollers 39) rotatably connected to the support wheel frame member (Fig. 2).
Regarding claim 1610216, Kelderman further discloses wherein the attachment assembly includes: a plate 16 having leading pivot receiving hole (evident from Fig. 2) shaped and dimensioned to receive the leading pivot 22 and a trailing pivot receiving hole (evident from Fig. 2) shaped and dimensioned to receive the trailing pivot 32; and 5the leading pivot extends through the leading pivot receiving hole and the trailing pivot extends through the trailing pivot receiving hole (evident from Fig. 2).
Regarding claim 18, Sauvageau further discloses fasteners extending axially 15through the leading pivot and the trailing pivot to fasten the gearbox to the sprocket (Fig. 5).
	Regarding claim 22, Kelderman further discloses the leading frame member and the trailing frame member each having a scissor-like structure (Fig. 3) and wherein each of the 22, 32 with the damper 41 interconnected therebetween (Fig. 3).
Regarding claim 23, Kelderman further discloses the leading frame member and the trailing frame member are structural components of the track system (Fig. 3) and capable of supporting a material portion of the weight of the vehicle (evident from Fig. 3).

Response to Arguments
6.	Applicant’s arguments with respect to the statutory double patenting rejection under 35 U.S.C. 101 have been fully considered and are persuasive because independent claim 1 has been amended.  Therefore, the statutory double patenting rejection under 35 U.S.C. 101 has been withdrawn.  However, upon further consideration, new ground(s) of rejection based upon the ground of nonstatutory double patenting have been made.
	In response to Applicant’s argument that claim 1 is patentable because “Claim 1 has been amended to incorporate the subject matter of claim 2”, it is noted that Applicant has not incorporated all of the subject matter of claim 2.  As noted above, Kelderman clearly teaches the newly added limitation to claim 1 requiring “at least one of the leading frame member and the trailing frame member has an aperture therein”.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Kip T Kotter/Primary Examiner, Art Unit 3617